 In the Matter OfCOLUMBIABROADCASTING SYSTEM, INC., OPERATINGSTATIONKMOX,EMPLOYERandTHE ST.Louis NEWSPAPER GUILD,LOCAL47 OF THE AMERICANNEWSPAPER GUILD, CIO,PETITIONERCaseNo. 14-R-1571.-Decided March 31,1947Lewis,Rice,Tucker,Allen ct Chubb,byMessrs.R. Walston Chubb,andWilliam F.Guffey,of St.Louis,Mo., for the Employer.Messrs.MorrisJ. LevinandEdward F. Woods,of St. Louis, Mo.,for the Petitioner.Miss Nellie Booth,of St.Louis,Mo., for the Intervenor.llr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at St. Louis,Missouri, on October 4, 1946, before Charles K. Hackler, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERColumbia Broadcasting System, Inc., a New York corporation, ownsand operates Radio Station KMOX in St. Louis, Missouri, which isone of a number of stations situated in various States of the UnitedStates and operated by the Columbia Broadcasting System, Inc., as apart of a national chain or network.Radio Station KMOX is theonly one involved in this proceeding. In the course of its business,this station rebroadcasts programs originating in radio stations inStates other than the State of Missouri,and in returnsends to suchstations, for the purpose of rebroadcasting, programs originating inits St. Louis, Missouri, studio.Furthermore, Radio Station KMOXannuallysells radioadvertising valued in excess of $100,000, of whichapproximately 75 percent is sold tonational advertising concerns lo-cated outsidethe Stateof Missouri.73 N. L.R B., No. 7.36 COLUMBIA BROADCASTING SYSTEM, INC.37We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act'11.TUE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.American Federation of Radio Artists, herein called the Intervenor,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III.TIIEQUFSTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until eitherthe Petitioner or the Intervenor has been certified by the Board in anappropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of "news writers, or those who preparenews copy for broadcasting, whose regular assigned duties do notrequire them to broadcast or to appear before a microphone" at theEmployer's Radio Station KNIOX in St. Louis, Missouri.2The Em-ployer, on the other hand, contends that the employees sought by thePetitioner should be included in the bargaining unit represented bythe Intervenor under an existing contract.3In 1939, the Intervenor filed a petition with the Board seeking torepresent in a separate unit "all staff continuity and news writersemployed at Radio Station KMOX." On July 1, 1939, as a resultof a card check, the Intervenor was certified by the Board as the solecollective bargaining representative of the employees in the unitdefined 4Thereafter, the Employer and the Intervenor negotiated'SeeMatter of KMOX Broadcasting Station,et at.,10 N L R. B 4792Although the Intervenor appeared at the healing and participated therein, it does notoppose the unit sought by the Petitioner nor does it seek to represent any of the employeesinvolved therein'On December 12, 1938, the Intervenor was certified by the Board as the collectivebargaining representative in the following unit :All staff actors, smgeis and announcers, and all free lance actors, singers and an-nouncers employed by the Columbia Broadcasting System, Inc, at Radio StationKMOX, including minors but excluding "hillbillies "SeeMatter of KMOX Broadcasting Station, etat., supra.'See Case No. 14-R-123 38DECISIONSOF NATIONALLABOR RELATIONS BOARDa collective bargaining agreement on behalf of these employees, whichagreement was to expire on December 31, 1940, but was later extendedto March 1941.On December 4, 1940, during the life of this contract,the Intervenor relinquished jurisdiction over these employees toanother American Federation of Labor affiliate, Radio Writers Guild,which after several months' negotiations failed to reach an agreementwith the Employer, and no longer claims to represent the employeesinvolved herein.Since March 1941, neither the news nor the con-tinuitywriters have been represented by any labor organization.However, the Intervenor's contract with the Employer provides thatif any of the news writers or continuity writers "appear before amicrophone" he is required to become a member of the Intervenorand for such periods that he does so appear, the Intervenor is deemedto be his bargaining representative.5The record further disclosesthat there is no labor organization, other than the Petitioner, which ispresently seeking to represent the employees in question, and thatthey all desire to be represented by it.sThe Employer has four news writers at its KMOX radio station.Although these employees are housed in the same room that someof the broadcasters and continuity writers ' occupy, they are underseparate supervision from the other employees, have different wagescales, are engaged solely in the gathering and writing of news forthe purpose of being broadcast by regular "radio broadcasters," and,with rare exception,8 there is no interchange between the news writersand other groups of employees at this station.It is clear from the history of collective bargaining that the newswriters have since 1939 sought representation in a group separatefrom the other employees. It is also clear that functionally, the newswriters form a cohesive and homogeneous group sufficiently clear-cutfor purposes of collective bargaining.In view of the foregoing, andin the absence of a labor organization seeking to represent these em-ployees in a broader unit, we find that the group sought by the Peti-tioner forms a unit appropriate for collective bargaining purposes.With respect to the composition of the unit, the Employer contendsthat in the event the Board finds the unit sought by the PetitionerSection 3 of this contract provides that all employees in the unit defined therein,"shallbe members of Afra in good standing or become members in good standing prior to enteringupon such employment and shall remain such members throughout such employment." Ithas been the practice,undei the provision of the contract,to require membership in theIntervenor of any employee of the Employer who, on occasion broadcasts, or "appears beforea microphone "6There are four employees in the alleged appropuate unit, all of whom have authorizedthe Petitioner to represent them'There is no similaiity of duties between the ne\\s writers and the continuity writers.The continuity writers are solely engaged in writing commercial announcements and routinematerial.8 Thomas Ottenad, a news writer, has, in rare instances, been permitted to "appear beforea microphone"and broadcast some news COLUMBIA BROADCASTING SYSTEM, INC.39appropriate, that Thomas Ottenad, a news writer who, as indicatedabove, occasionally "appears before a microphone," should be whollyrepresented either by the Intervenor or the Petitioner.Since it isclear that Thomas Ottenad spends the overwhelming majority ofhis time as a news writer and is classified as such by the Employer,we are of the opinion that his duties and interests warrant his inclu-sion in the unit; we shall include him.However, we shall deemhim excluded from the unit during such time as he is engaged in workoutside the scope of the duties of a news writer.'We find that all news writers at the Employer's Radio StationKMOX in St. Louis, Missouri, excluding all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.1eDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Columbia Broadcasting System,Inc., Operating Station KMOX, at St. Louis, Missouri, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by The St. LouisNewspaper Guild, Local 47 of the American Newspaper Guild, CIO,for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.'See Supplemental Decision inMatter of Carlisle d Jacquelin,55 N L R B 678 ;Matterof Sterling Sugars, Inc.,65 N L R. B 1118,Matter of Hunt Foods, Inc.,68 N. L. R B. 800"The names of the employees composing the appropriate unit are. Barbaia Callahan,John George, Courtney Hineman, and Thomas Ottenad.